Title: To George Washington from David Humphreys, 30 November 1790
From: Humphreys, David
To: Washington, George


(Secret)
My Dear GeneralLisbon Nov 30th 1790.  
I have forwarded to Mr Jefferson for your information the continuation of my Proceedings until the present time. You will be pleased to observe by my letter to him of this date, that the Court of Lisbon, having, from a desire of opening an official intercourse with the U.S., made the first advances by appointing a Minister Resident to repair thither, now finds it an unpleasant &

difficult task to tread back the steps it has thus as an elder Nation taken in respect to us. It would doubtless be desirable to meet those advances, if it may be done without impropriety. I do not know what particular reasons exist on the part of the Government of the U.S. (except those which relate to expences) that might induce it to decline making an appointment which would be so satisfactory to this Court. There seems to be considerable force in what the Chr de Pinto has alledged with the intent to obviate the embarrassments, on account of the pecuniary provision. The proper & necessary expences of a Chargé des Affaires will, I believe, be pretty nearly the same in every respect with those of a Minister Resident. Should I have the honor of being nominated in the latter quality in return for the Chr de Freire, by the best enquiries I have been able to make (I think) as a single man, I may establish a Household, and, with good economy, live decently, in such a manner as not to discredit myself or my nation, for the Salary annexed to the Office of Chargé des Affaires. If, therefore, a change of the name should take place, I should expect it to be with a restriction to the Salary of a Chargé des ⟨Affaires.⟩ In case of appointment to either grade, according ⟨to⟩ permission of the Act of Congress, I suppose, however, a sum not exceeding (nor less than) a year’s Salary, will be granted to the Person so appointed for the purchase of furniture &c. Mr Jefferson well remembers what inc⟨onveni⟩encies resulted to him from the want of such a provision for outfits, and how indispensably necessary it will be, under all circumstances, at the beginning. Here the ⟨diff⟩erence between hiring a House furnished, or ⟨unfurni⟩shed⟨,⟩ is much greater than in France. The ⟨rent⟩ of a good House, unfurnished, but beautifully sit⟨uated in⟩ the neighbourhood of Lisbon is very reasonable. I would not have troubled you with these details, trifling in themselves, though under certain circumstances they may be somewhat interesting to me; had not the Minister of her Most Faithful Majesty seemed so much attached to the idea of continuing the appointment of Minister Resident to his friend the Chr de Freire, that I am induced to imagine a refusal on our part to make an exchange ⟨o⟩n that grade, would not only prevent that Gentleman from going to America at all; but perhaps any arrangement for the exchan⟨ge⟩ of Diplomatic Characters for the present⟨—⟩This Court having recalled its Ambassador

from Rome to succeed the Chr de Freire at London; this last-mentioned Gentleman must be entirely thrown out of employment until some vacancy shall happen: and the Court may have to encounter either the real or pretended difficulty of not being able to find a Character suitable & willing to fill the Office of Chargé des Affaires in the U.S. A similar real or pretended difficulty you may recollect, has long existed in the British Cabinet.
I only beg leave farther to suggest, in case an appointment of any nature whatsoever should be made by the Executive of America in this Court, whether it would not be a good opportunity for you as Chief Magistrate of the U.S. to write a short letter to the Queen⟨,⟩ in your own Hand (to be presented at the first Audience with the public Credentials) expressive of your sense of the friendly dispositions Her Majesty has manifested towards the U.S.⟨,⟩ especially in the Orders given for the Portuguese fleets to afford every succour to American vessels⟨,⟩ and to protect them from the Algerine Corsairs. This singular instance of attention, which has in fact been very useful to our Mediterranean Trade, seems to merit on our part some particular notice. The Queen would probably be much flattered by your likewise taking occasion to express a desire of cultivating the Amity and Commerce which so happily subsist between the two Nations, and which (being founded upon principles of mutual advantage, without any interfering claims ⟨or⟩ discordant interests) promise to be of long and benefi⟨cial c⟩ontinuance. With every sentiment of affection & respect I have the honor to be Your most grateful and Most humble Servant

D. Humphreys.

